Name: Council Regulation (EC) No 1579/96 of 30 July 1996 fixing, for the 1996/97 marketing year, certain sugar prices and the standard quality of beet
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  agricultural structures and production;  prices;  beverages and sugar
 Date Published: nan

 16 . 8 . 96 EN Official Journal of the European Communities No L 206/7 COUNCIL REGULATION (EC ) No 1579/96 of 30 July 1996 fixing, for the 1996/97 marketing year, certain sugar prices and the standard quality of beet the molasses price referred to in Article 14 ( 2 ) of Regulation ( EEC ) No 1785/81 , the latter being valued at ECU 8,21 per 100 kilogrammes, and of the costs of processing and delivering the beet to factories and be based on an estimated Community yield of 130 kilogrammes of white sugar per tonne of beet with a 16% sugar content, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community , Having regard to Council Regulation ( EEC ) No 1785/81 of 30 June 1981 on the common organization of the market in the sugar sector ('), and in particular Articles 2 ( 3 ), 3 ( 4 ) and 4 ( 3 ) thereof, HAS ADOPTED THIS REGULATION: Article 1 1 . The target price for white sugar shall be ECU 66,50 per 100 kilogrammes . 2 . The intervention price for white sugar shall be ECU 63,19 per 100 kilogrammes for the non-deficit areas of the Community . Having regard to the proposal from the Commission (-), Having regard to the opinion of the European Parliament (  '), Having regard to the opinion of the Economic and Social Committee ( 4 ), Whereas , when sugar prices are fixed , account should be taken of the objectives of the common agricultural policy ; whereas the objectives of the common agricultural policy are in particular to ensure a fair standard of living for the agricultural community, to assure the availability of supplies and ensure that they reach consumers at reasonable prices ; Whereas , in order to attain these objectives , the target price for sugar must be fixed at a level which , taking into account in particular the resultant level of the intervention price , ensures a fair remuneration for beet and sugar cane producers while at the same time respecting consumers ' interests , and which is likely to maintain the balance between the prices of the principal agricultural products ; Whereas , as a result of the characteristics of the sugar market, the risks involved in this trade are relatively slight; whereas , consequently , when the intervention price for sugar is being fixed , the difference between the target price and the intervention price may be fixed at a relatively low level ; Whereas the basic price for beet must take account of the intervention price , revenue to undertakings as a result of the sale of molasses , which can be valued at ECU 7,61 per 100 kilogrammes , that amount being derived from Article 2 The basic price applicable in the Community for beet shall be ECU 47,67 per tonne delivered at the collection centre . Article 3 Standard quality beet shall : ( a ) be of sound , genuine and merchantable quality ; ( b ) have a sugar content of 16% at the reception point . (') OJ No L 177, 1 . 7 . 1981 , p . 4 . Regulation as last amended by Regulation ( EC ) No 1101 /95 ( OJ No L 110 , 17 . 5 . 1995 , P. 1 ). Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities . It shall be applicable for the 1996/97 marketing year . ( 2 ) OJ No C 125 , 27 . 4 . 1996 , p. 8 . (  ') OJ No C 166 , 10 . 6 . 1996 . ( 4 ) Of No C 204 , 15 . 7 . 1996 , p. 57 . No L 206/8 Official Journal of the European Communities 16 . 8 . 96EN This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 July 1996 . For the Council The President H. COVENEY